[Cite as State v. Guzman, 2021-Ohio-2168.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               SENECA COUNTY




STATE OF OHIO,
                                                         CASE NO. 13-21-03
       PLAINTIFF-APPELLEE,

       v.

MICHAEL A. GUZMAN,                                       OPINION

       DEFENDANT-APPELLANT.



                    Appeal from Tiffin-Fostoria Municipal Court
                           Trial Court No. 20 CRB 1005

                      Judgment Reversed and Cause Remanded

                             Date of Decision: June 28, 2021



APPEARANCES:

        Kurt A. Dauterman for Appellant

        Charles R. Hall, Jr. for Appellee
Case No. 13-21-03



WILLAMOWSKI, P.J.

       {¶1} Defendant-appellant Michael A. Guzman (“Guzman”) appeals the

judgment of the Tiffin-Fostoria Municipal Court, alleging that the trial court erred

in granting the State’s motion to disqualify defense counsel, Kurt A. Dauterman

(“Dauterman”). For the reasons set forth below, the judgment of the trial court is

reversed.

                          Facts and Procedural History

       {¶2} On October 21, 2020, Guzman was charged with one count of violating

a consent agreement in violation of R.C. 2919.27(A), a misdemeanor of the first

degree. Doc. 1. The complaint described the alleged incident that gave rise to this

charge as follows:

       On Saturday October 3, 2020 * * *, I Officer L. Elchert responded
       to * * * a report of harassment. Upon arrival I spoke with [M.V.]
       who proceeded to describe an event that had taken place * * * that
       same morning. [M.V.] described a dark blue Chevrolet Silverado,
       similar to the truck that she knows the father of her children
       Michael A. Guzman to drive, travel west bound past her her home
       * * * while she was outside of her residence. [M.V. said] that as
       she observed the vehicle drive past her home she observed
       Michael A. Guzman in the driver seat and that he yelled ‘F***ing
       B****’ in her direction. [M.V.] advised that on 8/19/2020 she and
       Mr. Guzman and their attorneys had entered into a Consent
       Agreement * * *. Condition #2 of this agreement states: Neither
       party shall abuse, harm, or attempt to harm, threaten, follow,
       stalk, harass, force sexual relations upon, or commit sexually
       oriented offenses against the other party. This agreement was
       signed by [M.V.], Atty. John Kahler II, Michael Guzman, Atty.
       Kurt Dauterman, Judge Steve C. Shuff * * *.


                                        -2-
Case No. 13-21-03


Doc. 1. Dauterman was Guzman’s attorney in the process that yielded the consent

agreement. Doc. 9, Ex. A. Dauterman continued to represent Guzman after he was

charged with violating a consent agreement. Doc. 2.

       {¶3} On January 22, 2021, the State filed a motion to disqualify Dauterman,

claiming that he was a necessary witness in this proceeding. Doc. 22. The trial

court held a hearing on this motion on January 26, 2021. Tr. 1. The State asserted

that, under the Ohio Supreme Court’s decision in State v. Smith, it was required to

prove that the defendant had been served with the consent agreement in order to

establish a violation of R.C. 2919.27(A). Tr. 4. See Doc. 22, citing State v. Smith,

136 Ohio St.3d 1, 2013-Ohio-1698, 989 N.E.2d 972 (affected by subsequent

legislative action in R.C. 2919.27(D)).

       {¶4} The State presented the trial court with a certified copy of the docket

for the case in which the consent agreement had been issued. Doc. 22, Ex. A. An

entry in this docket stated that the consent agreement was “mailed to Aty Dauterman

with copy for Michael [Guzman.]” Doc. 22, Ex. A. The State then argued that

“[t]he only person who has knowledge of whether or not that * * * Consent Entry

was given” to Guzman was Dauterman. Tr. 6. The State further argued that, in this

case, Dauterman could not serve as a witness and as defense counsel. Tr. 9. For

these reasons, the State requested that the trial court “disqualify Dauterman as a

necessary witness in the case at bar.” Doc. 22.



                                          -3-
Case No. 13-21-03


         {¶5} On February 5, 2021, the trial court found that Dauterman’s “testimony

regarding service is necessary to the state’s prosecution in this matter” and “that the

individual roles of an advocate and a witness are unavoidably conflicting.” Doc.

28. As such, the trial court granted the State’s motion to disqualify Dauterman.

Doc. 26, 28. Guzman then filed his notice of appeal on February 22, 2021. Doc.

37. On appeal, Guzman raises the following assignments of error:

                                    First Assignment of Error

         Disqualification was not proper when the defense attorney
         testimony sought is not admissible and unnecessary.

                                  Second Assignment of Error

         Defense counsel disqualification is not proper because state
         failure to perform their own obligation to serve Defendant under
         ORC 3113.31(F) for any prosecution of ORC 2919.27 does not
         create necessity for Defense Counsel to testify against their client
         contrary to Prof.Cond.R. 1.6 and ORC 2317.02(A).

                                     First Assignment of Error

         {¶6} Guzman argues that Dauterman should not have been disqualified

because his testimony was not admissible or necessary.1




1
 While not designated as an assignment of error, appellant argues that the State is precluded from prosecuting
the violation of the consent entry in this case. The State also dedicates a substantial portion of its brief
advancing counterarguments on this point. However, this issue was not decided by the trial court, and this
matter is not properly before us nor decided by us on this appeal of a pretrial order.

                                                     -4-
Case No. 13-21-03


                                 Legal Standard

      {¶7} “Disqualification of an attorney is a drastic measure which should not

be imposed unless it is absolutely necessary.” City of Youngstown v. Joenub, Inc.,

7th Dist. Mahoning No. 01 CA 01, 2001-Ohio-3401, ¶ 15.

      ‘In determining whether an attorney should be disqualified under
      Prof.Cond.R. 3.7 * * * the trial court must determine if the
      attorney’s testimony is [1] admissible and [2] necessary.’ [3] If it
      meets both criteria, then the trial court must disqualify counsel
      unless it determines that one of the Rule 3.7 exceptions applies.

(Citations omitted). State v. Ponce, 2012-Ohio-4572, 977 N.E.2d 1062, ¶ 23 (7th

Dist.), quoting Ross v. Olsavsky, 7th Dist. Mahoning No. 09 MA 95, 2010-Ohio-

1310, ¶ 49.

      {¶8} First, to determine admissibility, courts examine the contents of the

attorney’s testimony under the Ohio Rules of Evidence. See Ponce at ¶ 20. Second,

as to necessity, “[a] party’s simple declaration of an intention to call opposing

counsel as a witness at trial is insufficient to establish the necessity for

disqualification.” Ponce at ¶ 23, quoting State v. Johnson, 197 Ohio App.3d 631,

2011-Ohio-6809, 968 N.E.2d 541, ¶ 15 (6th Dist.). Rather,

      the state [is] required to prove that [the] attorney * * * [is] a
      necessary witness. Popa Land Co., Ltd. v. Fragnoli, 9th Dist.
      [Medina] No. 08CA0062-M, 2009-Ohio-1299, 2009 WL 735969, ¶
      16. If the evidence that is to be offered by an opposing attorney’s
      testimony ‘can be elicited through other means, then the attorney
      is not a necessary witness.’ Rock v. Sanislo, 9th Dist. [Medina] No.
      09CA0031-M, 2009-Ohio-6913, 2009 WL 5154889, ¶ 9. In other
      words, the attorney must be someone who has relevant, necessary
      information that no other witness can provide. Popa Land at ¶ 15.

                                       -5-
Case No. 13-21-03



Ponce at ¶ 23 quoting Johnson at ¶ 15 (6th Dist.).

       {¶9} Third, if the testimony is admissible and necessary, “then counsel

should be disqualified, unless the trial court determines one of the exceptions found

in Prof.Cond.R. 3.7(a)(1), (2) or (3) applies.” Ponce, supra, at ¶ 26. Prof.Cond.R.

3.7(a) states:

       (a) A lawyer shall not act as an advocate at a trial in which the
       lawyer is likely to be a necessary witness unless one or more of the
       following applies:

       (1) the testimony relates to an uncontested issue;

       (2) the testimony relates to the nature and value of legal services
       rendered in the case;

       (3) the disqualification of the lawyer would work substantial
       hardship on the client.

Prof.Cond.R. 3.7(a). See Prof.Cond.R. 3.7(a)(3) at Comment 4.

                                   Legal Analysis

       {¶10} In this case, the State relied on the Ohio Supreme Court’s decision in

State v. Smith to argue that Dauterman’s testimony was necessary. Tr. 4-5. Smith,

supra, at the syllabus. In State v. Smith, the Ohio Supreme Court held that

       [t]o sustain a conviction for a violation of a protection order
       pursuant to R.C. 2919.27(A)(2), the state must establish, beyond
       a reasonable doubt, that it served the defendant with the order
       before the alleged violation.

Id. In its judgment entry, the trial court relied on Smith and stated the following:



                                         -6-
Case No. 13-21-03


       [I]n order to obtain a conviction in this case, the state must prove,
       beyond a reasonable doubt that the defendant was served with a
       copy of the protection order he allegedly violated prior to October
       3, 2020, the date on which he allegedly engaged in conduct that
       violated the order.

Doc. 28, citing Smith at ¶ 28. Since Dauterman was the only person who knew

whether Guzman had been served with the consent agreement, the trial court

concluded that Dauterman’s “testimony regarding service is necessary to the state’s

prosecution of this matter.” Doc. 28.

       {¶11} However, in 2017, the General Assembly amended R.C. 2919.27 and

added the following provision:

       (D) In a prosecution for a violation of this section, it is not
       necessary for the prosecution to prove that the protection order
       or consent agreement was served on the defendant if the
       prosecution proves that [1] the defendant was shown the protection
       order or consent agreement or a copy of either or [2] a judge,
       magistrate, or law enforcement officer informed the defendant
       that a protection order or consent agreement had been issued, and
       proves that the defendant recklessly violated the terms of the
       order or agreement.

(Emphasis added.) R.C. 2919.27(D). See State v. Tolle, 4th Dist. Adams No.

19CA1095, 2020-Ohio-935, ¶ 27; State v. Lay, 2021-Ohio-892, --- N.E.3d ---, ¶ 11

(12th Dist.).

       {¶12} R.C. 2919.27(D) provides the State with two alternatives to

establishing that the defendant was served with the protection order or consent

agreement. State v. Doss, 2d Dist. Champaign No. 2018-CA-41, 2019-Ohio-2247,

¶ 13; State v. Wilson, 6th Dist. Lucas No. L-20-1050, 2021-Ohio-1444, ¶ 8 (holding

                                        -7-
Case No. 13-21-03


that the State must establish “either service of the order or constructive notice as

provided in R.C. 2919.27(D)”), citing R.C. 3113.31(F)(1); State v. Kidd, 8th Dist.

Cuyahoga No. 109126, 2020-Ohio-4994, ¶ 44 (holding that “[t]he lack of perfected

service of the protection order” does not necessarily “preclude prosecution for a

violation of R.C. 2919.27(A)”).

       {¶13} We note that, in this case, the Defense filed a copy of the consent

agreement that was issued on August 20, 2020. Doc. 9, Ex. A. Doc. 17, Ex. A.

Guzman appears to have signed the consent agreement that he was alleged to have

violated. Doc. 9, Ex. A. Doc. 17, Ex. A. Yet the trial court does not appear to have

considered whether Guzman had been “shown * * * the consent agreement.” R.C.

2919.27(D). In fact, no mention was made of R.C. 2919.27(D) in these proceedings.

       {¶14} The State, the Defense, and the trial court appear to have operated on

the assumption that the prosecution had no alternative but to prove that Guzman had

been served with the consent agreement. See Doc. 22, 28. Tr. 5. The trial court

appears not to have considered the two alternatives to proving service of the consent

agreement in R.C. 2919.27(D) in the process of determining whether Dauterman

was a necessary witness. If the State can establish one of the two alternatives in

R.C. 2919.27(D) without Dauterman’s testimony, then the analysis that led the trial

court to grant the State’s motion to disqualify could change dramatically.

       {¶15} Given that the decision to disqualify an attorney is “a drastic measure

which should not be imposed unless it is absolutely necessary,” we reverse the

                                         -8-
Case No. 13-21-03


decision to grant the State’s motion to disqualify and remand this case to give the

trial court the opportunity to consider the facts of this case under R.C. 2919.27(D).

Joenub, supra, at ¶ 15. As such, Guzman’s first assignment of error is sustained.

                            Second Assignment of Error

       {¶16} Guzman raises another argument that asserts the trial court erred in

granting the State’s motion to disqualify. However, we have already reversed the

trial court’s decision to grant the State’s motion to disqualify because we found

merit in the arguments raised in his first assignment of error. As such, the issues

raised by Guzman in his second assignment of error are premature and are not

properly before us at this time. Having been rendered moot by our resolution of his

first assignment of error, we decline to address the issues in Guzman’s second

assignment of error pursuant to App.R. 12(A)(1)(c).

                                     Conclusion

       {¶17} Having found error prejudicial to the appellant in the particulars

assigned and argued, the judgment of the Tiffin-Fostoria Municipal Court is

reversed. This cause is remanded to the trial court for further proceedings consistent

with this opinion.

                                                                Judgment Reversed
                                                              And Cause Remanded

ZIMMERMAN and SHAW, J.J., concur.

/hls


                                         -9-